Citation Nr: 1120379	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the "staged" ratings (of 0 percent prior to February 23, 2010 and 10 percent from that date) for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated 0 percent, effective April 27, 2005.  In September 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2009 the case was remanded for additional development.  An interim May 2010 rating decision increased the rating for bilateral hearing loss to 10 percent, effective February 23, 2010.  As that rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating) the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran's hearing acuity was worse than Level II in the right ear and Level III in the left ear.  


CONCLUSION OF LAW

Ratings in excess of 0 percent prior to February 23, 2010 and 10 percent from that date for the Veteran's bilateral hearing loss are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).









REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an April 2007 supplemental SOC readjudicated the matter after the Veteran and his representative had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board finds that there has been substantial compliance with its December 2009 remand instructions as the Veteran was afforded a contemporaneous and adequate VA examination and quantitative interpretation of audiometric pictograms was completed.  

The Veteran's pertinent treatment records have been secured.  Pursuant to the Board's December 2009 remand instructions, the RO arranged for a VA examination in February 2010 with an addendum interpreting audiometric pictograms.  The examination is adequate to assess the disability as the examiner expressed familiarity with the history of the disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  While the Veteran's representative requested a new examination to determine the functional effects of his hearing loss, the Board notes that, in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the February 2010 examiner described the functional effects caused by the hearing disability.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.  The appropriate evaluation for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On November 2005 VA audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
55
LEFT
25
35
55
75

The average puretone thresholds were 31 decibels, right ear and 48 decibels, left ear.  Speech audiometry (using Maryland CNC Word List) revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  The Veteran complained of decreased hearing acuity in the left ear and reported that his listening situation of greatest difficulty was in the presence of background noise.  The diagnosis was normal to severe high frequency sensorineural hearing loss (SNHL) in each ear. 

On February 2006 VA audiological evaluation, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
35
45
LEFT
10
35
45
65

The average puretone thresholds were 26 decibels, right ear and 39 decibels, left ear.  Speech audiometry revealed speech recognition ability of 85 percent in the right ear and 85 percent in the left ear.  There was no notation regarding the speech discrimination testing methodology.  The diagnosis was mild to moderately severe SNHL in the right ear and mild to profound SNHL in the left ear.  These results equate to Level II, bilaterally, and a noncompensable evaluation is appropriate.      

In an undated buddy statement (received in April 2006) T.D.A. notes that he witnessed the Veteran's serious hearing problem on many occasions and that the Veteran could not hear in background noise.  

On July 2006 VA audiological evaluation, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
40
55
LEFT
25
45
60
80

The average puretone thresholds were 33 decibels, right ear and 53 decibels, left ear.  Speech audiometry (using Maryland CNC Word List) revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he had difficulty understanding speech, with the greatest difficulty being in the presence of background noise.  The diagnosis was mild to moderately severe SNHL in the right ear and moderate to severe SNHL in the left ear.  

On December 2007 VA audiological evaluation, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
50
70
LEFT
40
50
65
75

The average puretone thresholds were 45 decibels, right ear and 58 decibels, left ear.  Speech audiometry (using Maryland CNC Word List) revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The Veteran reported difficulty hearing in all situations, but especially in the presence of noise.  The diagnosis was bilateral mild to severe SNHL.  

In an August 2009 letter the Veteran's supervisor (for 18 months prior) noted that there were "countless times" when the Veteran was unable to comprehend and hear basic instructions and that when his hearing aids were not working properly he had difficulty hearing normal conversation and taking phone calls.  He noted that the Veteran's hearing loss may greatly affect his ability to continue to perform at the high standards demanded.  

At the September 2009 Travel Board hearing the Veteran testified that he experienced problems with his hearing voices in "noisy backgrounds," that he had to concentrate on a person and look at them while speaking, and that while he had hearing aids that helped some, they did not help completely.     

On February 23, 2010 VA audiological evaluation, puretone thresholds were:






HERTZ



1000
2000
3000
4000
RIGHT
40
45
60
75
LEFT
45
65
80
95

The average puretone thresholds were 55 decibels, right ear and 71 decibels, left ear.  Speech audiometry (using Maryland CNC Word List) revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  The Veteran complained of hearing loss that made it difficult to understand speech, especially in the presence of background noise.  The diagnosis was moderate to severe SNHL in right ear and moderate to profound SNHL in the left ear.  The examiner noted that there were no significant effects on the Veteran's occupation and no effects on his usual daily activities.  

An April 2010 addendum to the February 2010 VA examination report notes that audiological results for November 2006 and October 2009 audiometry were prepared and were as follows:

On November 2006 audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
15
40
60
LEFT
NA
25
40
65
75

The average puretone thresholds were not reported.  Speech audiometry revealed speech recognition ability of 62 percent in the right ear and 32 percent in the left ear.  The examiner noted that the report did not provide information on the type of test material or method utilized to conduct speech audiometry and that the word recognition scores did not indicate good inter-test reliability when compared to puretone thresholds.  

On October 2009 audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
45
65
70
LEFT
NA
55
60
85
100

The average puretone thresholds were not reported.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The examiner noted that the report did not provide information on the type of test material or method utilized to conduct speech audiometry

The Veteran was exposed to noise trauma in service and as noted above, a December 2005 rating decision granted service connection for bilateral hearing loss rated 0 percent, effective April 27, 2005.  

As an initial matter the Board notes that testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  See 38 C.F.R. § 4.85.  In December 2009, the Board remanded the Veteran's case, in order to obtain a supplemental opinion regarding whether certain audiometric testing results were sufficient for rating purposes.   As noted above, the examiner clarified as to which results did not contain the information required for compensation purposes, including whether there was test reliability or not.  Savage v. Shinseki, 24 Vet. App. 124 (2010) (finding that the Board erred in not seeking additional clarification of the private audiograms when there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating).  As such, the only audiometry of record that is suitable for rating purposes (which is explicitly confirmed to meet requirements of the governing regulation) is that of November 2005, July 2006, December 2007, and February 2010 VA audiological evaluations.  

Using 38 C.F.R. § 4.85 Table VI yields the following results:


VA audio evaluation
Right Ear hearing acuity
Left Ear hearing acuity
November 2005 and July 2006
Level I
Level I
December 2007 
Level I
Level III
February 2010
Level II
Level III

Under 38 C.F.R. § 4.85 Table VII where there is level I hearing in each ear, a noncompensable rating is warranted.  Where there is Level I hearing in the better ear and Level III hearing in the poorer ear, a noncompensable rating is warranted.  Finally, where there is Level II hearing in the better ear and Level III hearing in the poorer ear, a noncompensable rating is warranted.  Accordingly, none of the audiometry of record that is suitable for rating purposes establishes that the Veteran warrants a compensable rating percent prior to February 23, 2010 or a rating in excess of 10 percent from that date.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  No certified audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  38 C.F.R. § 4.85. 

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. Throughout the appeal, the Veteran has provided statements and testimony regarding his difficulty hearing at home and at work, particularly when there is background noise.  The Veteran submitted additional supporting statements from those who have observed his hearing difficulties.  In April 2011 written arguments, the Veteran's representative specifically requested an extraschedular rating or a remand for further opinion regarding the functional effects of the Veteran's hearing loss on his occupations of daily living and occupation.  The Board has also considered these matters.  

At the time of the February 23, 2010, the examiner advised that he had reviewed the Veteran's claims file.  Accordingly, the examiner had knowledge of the Veteran's various difficulties.   See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The examiner also acknowledged the Veteran's particular problem of having heightened problems with background noise.  At the time of his December 2007 examination, the examiner documented the pertinent history of military, occupational, and/or recreational noise exposure.  At that time, the Veteran explained that he worked in an office for a production plant, and that he wore hearing protection devices (HPDs) when on the production floor.  At his hearing in September 2009, the Veteran testified that he inspected offsite properties, including nursing homes.  Hearing transcript, page 7.  The Veteran, as a lay person, is certainly competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994)(finding that lay testimony is competent when it regards features or symptoms of injury or illness).

The Veteran's supervisor also provided an August 2009 statement in which he described how he observed the Veteran having difficulty hearing in certain situations.  The Veteran worked as an Occupational Safety and Health Specialist, and the Veteran's daily duties included driving to offsite locations to conduct inspections, conduct briefings and respond to inquiries.  The Veteran was described as very capable and he constantly performed at a high level.  The supervisor did express a concern regarding the Veteran's limitations to receive instructions and interact with others.  He stated that constant repeating of statements may greatly affect his ability to continually perform at the high standards that are required of his current position.    

The examiner in February 2010 addressed the question of whether there were any effects on occupation or usual daily activities during the course of the examination report and findings.  The examiner found that there were no significant effects on occupation nor were there effects on usual daily activities.  Additionally, there was noted to be no need for follow-up treatment and there was nothing, if treated, that might lead to a change in the hearing threshold levels.  Thus, the examination report did include information concerning how the Veteran's hearing loss affects his daily functioning.    

Nevertheless, the Board finds that the Veteran's hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is not sufficient evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  In the first instance, there is no showing that the schedular criteria do not adequately represent the Veteran's disability picture.  As was already described herein, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss disability.   Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   The Board finds the February 2010 examiner's conclusions regarding the effects on occupation and daily activities to be consistent with the evidence of record and the schedular criteria assigned.  The Veteran's employer certified as to the high standards of the Veteran, and the Veteran is to be commended for such excellent performance.  The concern is for future problems, and the Veteran is always free to reopen a claim.  Accordingly, the claim will not be referred for extra-schedular consideration.  In sum, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran works as an Occupational Safety and Health Specialist and has not alleged unemployability due to his service-connected bilateral hearing loss, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record). 


ORDER

Ratings in excess of 0 percent prior to February 23, 2010 and 10 percent from that date for the Veteran's bilateral hearing loss are denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


